Citation Nr: 9909052	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-30 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a higher evaluation for brachial plexus 
trauma with ulnar nerve neuropathy involving the left arm, 
currently rated 20 percent disabling.

2.  Entitlement to a higher evaluation for internal 
derangement of the left shoulder, currently rated 20 percent 
disabling.

3.  Entitlement to a higher evaluation for residuals of a 
left wrist injury, to include post-traumatic synovitis with 
carpal tunnel syndrome, currently rated 10 percent disabling.

4.  Entitlement to a higher (compensable) evaluation for a 
scar of the left forearm.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
for further proceedings following a June 1998 order by the 
former United States Court of Veterans Appeals, now the 
United States Court of Appeals for Veterans Claims (Court), 
which vacated a June 1997 Board decision.  The order granted 
a Joint Motion for Remand and Motion to Stay Further 
Proceedings filed by the parties.  The appeal to the Board 
ensued from a November 1992 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The remand order invited the veteran to submit additional 
argument or evidence in support of his claim, citing Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  In October 1998, the 
Board of Veterans' Appeals (Board) notified the veteran that 
he could submit additional evidence in support of his appeal.  
Such evidence, consisting of VA and private clinical records 
compiled between December 1994 and November 1998, was 
received by the Board in December 1998 without a waiver of 
initial review by the RO.  See 38 C.F.R. § 20.1304(c) (1998).  
Thereafter, an informal hearing presentation was submitted by 
the veteran's service representative, the Paralyzed Veterans 
of America, Inc., in March 1999.  In this hearing 
presentation, the issue of whether new and material evidence 
sufficient to reopen a previously denied claim of entitlement 
to service connection for residuals of a cervical spine 
injury was raised.  This matter is referred to the RO for 
appropriate action.


REMAND

Service connection for brachial plexus trauma with ulnar 
nerve neuropathy of the left arm was established by a 
November 1992 rating decision and a 20 percent rating was 
assigned.  Service connection was also established by this 
rating action for an internal derangement of the left 
shoulder, rated noncompensably disabling, residuals of a left 
wrist injury to include post-traumatic synovitis, rated 
10 percent disabling, and a scar of the left forearm, rated 
noncompensably disabling.  A later rating action, in January 
1996, expanded the grant of service connection for the 
veteran's residuals of a post-traumatic synovitis of the left 
wrist to include carpal tunnel syndrome.

The 20 percent rating for brachial plexus trauma with ulnar 
nerve neuropathy of the left arm was assigned under 
Diagnostic Code 8513 of the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4), the code for paralysis of 
all radicular groups.  38 C.F.R. § 4.124(a), Code 8513.  To 
satisfy the order of the Court, the Board is obliged to 
determine whether other codes may also apply.  It is well 
established that a claim for increase must be considered 
under all codes under which a rating is potentially 
assignable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
This rule is also applicable to ratings assigned by analogy.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also 
38 C.F.R. § 4.20 (1998).  ("When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected but the anatomical location and symptomatology are 
closely analogous.")  The basis for a decision to rate a 
disability under one particular code and not the other must 
be articulated.  Lendenmann, Id.  

In this case, a determination must be made as to whether a 
rating higher than a 20 percent disability currently assigned 
under Diagnostic Code 8513 (the code used for rating when 
there is involvement of all three radicular groups) would be 
more appropriate under separate codes pertaining to 
neurological disabilities involving an upper extremity, i.e., 
the upper radicular group (Code 8510), the middle radicular 
group (Code 8511), and the lower radicular group (Code 8512).  
The Board's decision as to which code(s) is/are applicable 
will require additional medical clarification, as will a 
determination as to the degree of any incomplete paralysis 
identified, in each of the affected nerves (e.g., slight, 
moderate or severe).

The motion also requires, with respect to the veteran's left 
shoulder, that the Board consider and discuss the 
applicability of 38 C.F.R. § 4.40 (1998), functional loss due 
to pain, and 38 C.F.R. § 4.45 (1998) regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
Consideration of these factors when determining the severity 
of this disability is also required by the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In order to 
adequately address these concerns reexamination of the left 
shoulder is in order.

Lastly, in this motion it was noted that clinical findings 
with respect to the veteran's service-connected scar of the 
left forearm, approximately one month apart, were 
inconsistent.  The scar was reported to be nontender in May 
1992 but slightly tender in June 1992.  Further VA 
examination of the veteran's service-connected scar would 
also be helpful.

When the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain all VA and non-
VA treatment records subsequent to those 
on file.

2.  The veteran should be scheduled for a 
special examination by a neurologist to 
ascertain the nature and severity of all 
current residual manifestations of the 
veteran's brachial plexus trauma with 
ulnar nerve neuropathy involving the left 
arm.  All indicated tests and studies 
should be performed, and all findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.

On the basis of current findings, a 
review of the file, and information 
received from the veteran at the 
examination, the examiner should address 
each of the following in detail and 
provide a complete explanation for the 
conclusions reached.

(a)  The examiner should indicate 
which of the nerve groups itemized 
in the VA Rating Schedule are 
affected by the veteran's residuals 
of brachial plexus trauma, including 
the upper radicular group (Code 
8510), the middle radicular group 
(Code 8511), the lower radicular 
group (Code 8512), all radicular 
groups (Code 8513), median nerve 
(Code 8515) and ulnar nerve 
(Code 8516), as appropriate.

(b)  For each affected nerve or 
nerve group, the examiner should 
indicate whether the paralysis is 
complete or incomplete.  If the 
paralysis is incomplete, the 
examiner should describe, for each 
nerve or nerve group affected, the 
manifestations of the incomplete 
paralysis, noting such relevant 
factors as effect on shoulder and 
elbow movement, adduction, ability 
or inability to use wrist, make a 
fist, and move fingers, as well as 
sensation and pain.  In so doing, 
the examiner should clearly 
distinguish functional impairment 
attributable to the service-
connected residuals of the brachial 
plexus trauma with ulnar nerve 
neuropathy from any functional 
impairment solely resulting from the 
veteran's service-connected 
residuals of internal derangement of 
the left shoulder and his service-
connected residuals of post-
traumatic synovitis of the left 
wrist with carpal tunnel syndrome.

(c)  In responding to the foregoing 
question, the examiner should 
specifically describe the extent of 
wrist flexion and extension, active 
and passive finger flexion and 
extension, ability or inability to 
grasp or make a fist, presence of a 
"griffin claw" deformity, and the 
extent of atrophy of the dorsal 
interspace and thenar and hypothenar 
eminences.  The examiner should also 
describe related impairment of motor 
function, trophic changes and 
sensory disturbance within the 
meaning of 38 C.F.R. § 4.120 (1998).

3.  Thereafter, the RO should arrange for 
the veteran to undergo all medical 
examinations, testing and evaluation that 
is necessary to determine the present 
severity of the service-connected left 
shoulder disability and service-connected 
left forearm scar.  The claims folder 
must be reviewed by the veteran's 
examiner.  It is specifically requested 
that the examiner comment on any 
functional loss involving the left 
shoulder due to weakened movement, excess 
fatigability, incoordination or pain on 
use and state whether any pain claimed by 
the veteran is supported by adequate 
pathology as evidenced by visible 
behavior.  The examiner's inquiry in this 
regard should not be limited to muscles 
or nerves but should include all 
structures pertaining to movement of the 
affected joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss that develops 
on use.  The examiner should specifically 
comment on whether any left shoulder 
functional impairment shown can be 
attributed to disability other than the 
service-connected residuals of an 
internal derangement.  If so, that 
disability should be identified.  The 
examiner should also comment on the 
nature and extent of the veteran's left 
forearm scar.  Specifically, comments 
should be provided as to whether the scar 
itself, not the scar area, is tender and 
painful on objective demonstration, or 
poorly nourished with repeated 
ulceration.  Any opinion expressed should 
include a complete rationale.

4.  After completion of the foregoing, 
the RO should review the examination 
report(s) received to ensure that they 
are adequate to achieve the purposes of 
this REMAND, as shown in the discussion 
and specifications above.  If all of the 
requested information has not been 
provided, the report(s) should be 
returned as inadequate for rating 
purposes pursuant to 38 C.F.R. § 4.2 
(1992).  If this is necessary, the 
physician(s) who performed the 
examination(s) should be given an 
opportunity to amend the report(s) 
without reexamining the veteran but 
should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be taken.

5.  The RO should then readjudicate the 
issues on appeal in light of the recent 
clinical evidence, including the 
veteran's most recent VA clinical 
outpatient treatment records.  In 
readjudicating the issue of a higher 
evaluation for the veteran's residuals of 
brachial plexus trauma with ulnar nerve 
neuropathy involving the left arm, the 
rating board should expressly state why 
it selected one code over others in 
rating the service-connected neurological 
disability.  The RO should also address 
the issue of whether the veteran's 
brachial plexus injury residuals involve 
separate and distinct disability 
manifestations from the same injury so 
that separate evaluations can be 
performed.  See Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993); see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).


If any of the determinations above are in any way adverse to 
the veteran, a supplemental statement of the case should be 
issued to the veteran and his representative.  The veteran 
and his representative should then be given an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration.

No action on the part of the veteran or his representative is 
required until further notice is provided.  The purpose of 
this REMAND is to obtain additional information and conform 
to the mandate of the Court.  The Board does not intimate any 
factual or legal conclusion as to the outcome ultimately 
warranted in this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 9 -


